t c summary opinion united_states tax_court michelle l and duke t hwynn petitioners v commissioner of internal revenue respondent docket no 19862-07s filed date michelle l hwynn and duke t hwynn pro sese michael k park for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded petitioners petitioned the court to redetermine respondent’s determinations relating to their federal income taxes for and for respondent determined a dollar_figure deficiency and an dollar_figure accuracy-related_penalty under sec_6662 for respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty under sec_6662 at trial respondent amended his answer to assert an increased deficiency and accuracy-related_penalty for of dollar_figure and dollar_figure respectively following this amendment and certain concessions we are left to decide the following issues whether petitioners may deduct unreimbursed employee business_expenses in amounts greater than those respondent allowed we hold they may not whether petitioners may deduct passthrough losses from their wholly owned s_corporation appworks consulting inc appworks we hold they may not except to the extent stated herein whether duke hwynn mr hwynn is an independent_contractor or an employee of appworks we hold he is an employee whether petitioners are liable for the accuracy-related_penalties we hold they are not background i preliminaries the parties have submitted to the court stipulations of fact with accompanying exhibits the stipulated facts and accompanying exhibits are incorporated herein by this reference petitioners are husband and wife and they filed joint form sec_1040 u s individual_income_tax_return for and they resided in california when they petitioned the court ii appworks petitioners formed appworks a computer consulting business in appworks is taxed as an s_corporation and each petitioner owns one-half of its stock mr hwynn is appworks’ president he is the only person who performs services on its behalf and he is appworks’ sole source_of_income michelle hwynn also known as hui lu ms hywnn is employed full time as a registered nurse iii petitioners’ federal_income_tax return a unreported wages appworks paid mr hwynn dollar_figure in wages during petitioners failed to report those wages on their federal_income_tax return the increase in deficiency asserted in the amendment to answer is attributable to respondent’s allegation that the dollar_figure is includable in petitioners’ gross_income for petitioners agree with that allegation we hold without further discussion that the dollar_figure is includable in petitioners’ gross_income for b unreimbursed business_expenses petitioners claimed on their return a dollar_figure deduction for unreimbursed employee business_expenses of mr hwynn reporting that he incurred those expenses while working as an employee of appworks petitioners now seek to deduct an additional dollar_figure of such expenses the specifics of these expenses are as follows reported expenses additional expenses vehicle dollar_figure dollar_figure parking fees and toll sec_150 business big_number big_number meals and entertainment total big_number big_number petitioners elected to use the applicable standard mileage rate of cents to report the business_expenses of their vehicles and accordingly computed the dollar_figure of vehicle expenses reported on their return by multiplying cents by big_number business miles reportedly driven by mr hwynn during the additional vehicle expenses of dollar_figure included petitioners’ claim of some of the actual expenses of mr hwynn’s vehicle petitioners also claimed on their return a dollar_figure deduction for unreimbursed employee business_expenses of ms hwynn reporting that she incurred those expenses while working as a registered nurse petitioners now seek to deduct an additional dollar_figure of such expenses the specifics of these expenses are as follows reported expenses additional expenses vehicle dollar_figure dollar_figure travel business big_number big_number meals and entertainment big_number total big_number big_number petitioners computed the dollar_figure of vehicle expenses by multiplying the applicable standard mileage rate of cents by big_number business miles reportedly driven by ms hwynn during the additional vehicle expenses of dollar_figure included petitioners’ claim of some of the actual expenses of ms hwynn’s vehicle respondent concedes that petitioners may deduct dollar_figure of the unreimbursed employee business_expenses relating to mr hwynn the dollar_figure relates entirely to mr hwynn’s use of his vehicle respondent also concedes that petitioners may deduct dollar_figure of the unreimbursed employee business_expenses relating to ms hwynn the dollar_figure is attributable to the individual expenses as follows dollar_figure for vehicle dollar_figure for travel and dollar_figure for business c loss from appworks petitioners claimed on their return a deduction for a dollar_figure loss passed through to them from appworks respondent determined that petitioners were not entitled to deduct any of this loss because they failed to establish either of their stock bases in appworks iv petitioners’ federal_income_tax return a mr hwynn’s services for appworks during appworks paid mr hwynn dollar_figure for his services petitioners reported on their return that mr hwynn received the dollar_figure as a self-employed_individual independent_contractor petitioners claimed deductions totaling dollar_figure for mr hwynn’s self-employment expenses relating to the reported business respondent determined that mr hwynn received the dollar_figure as an employee of appworks and that petitioners were not entitled to deduct any of the dollar_figure as a self-employment expense respondent also determined that petitioners could not deduct any of the dollar_figure as a different type of expense eg an unreimbursed employee_business_expense because petitioners lacked substantiation as to the amount b unreimbursed employee business_expenses petitioners claimed on their return a dollar_figure deduction for unreimbursed employee business_expenses of ms hwynn reporting that she incurred those expenses while working as a registered nurse petitioners now seek to deduct an additional dollar_figure of such expenses the specifics of these expenses are as follows reported expenses additional expenses vehicle dollar_figure dollar_figure parking fees and toll sec_415 travel big_number big_number business big_number big_number meals and entertainment big_number big_number total big_number big_number petitioners computed the dollar_figure of vehicle expenses by multiplying the applicable standard mileage rate of cents by big_number business miles reportedly driven by ms hwynn during the additional vehicle expenses of dollar_figure included petitioners’ claim of some of the actual expenses of ms hwynn’s vehicle respondent concedes that petitioners may deduct dollar_figure of the unreimbursed employee business_expenses that amount is attributable to the individual expenses as follows dollar_figure for vehicle dollar_figure for parking and dollar_figure for business c loss from appworks petitioners also claimed on their return a deduction for a dollar_figure loss passed through to them from appworks respondent determined that petitioners were not entitled to deduct any of this loss because they had failed to establish either of their stock bases in appworks discussion i income_tax deficiencies a burden_of_proof as to the income_tax deficiencies petitioners bear the burden of proving that respondent’s determinations set forth in the notice_of_deficiency are incorrect see rule a 290_us_111 while sec_7491 sometimes shifts the burden_of_proof to the commissioner that section is not applicable where as here petitioners have failed to satisfy the recordkeeping and substantiation requirements of the code see sec_7491 and b b unreimbursed employee business_expenses petitioners seek to deduct unreimbursed employee business_expenses in amounts greater than those respondent allowed they have not however proven that they are entitled to do so petitioners provided the court with various receipts credit card invoices and other documents in an attempt to meet their burden_of_proof those documents however establish that many of the deductions petitioners claimed are simply their personal living or family_expenses an individual generally may not deduct his or her personal living or family_expenses sec_262 and we conclude that no exception to this general_rule applies to the facts at hand nor have petitioners established their entitlement to deduct any of the remaining expenses among other things petitioners have met neither the substantiation nor the recordkeeping requirements that apply to those expenses see sec_6001 providing that taxpayers must keep sufficient records to substantiate any deduction that would otherwise be allowed by the code see also sec_274 providing that an individual may not deduct a travel entertainment or vehicle expense unless he or she meets the strict substantiation requirements of that section we sustain respondent’s determination as to this issue as adjusted by his concessions 2in fact mr hwynn admitted during his direct testimony that he caused appworks to pay most of petitioners’ living_expenses including their rent meals and vehicle expenses 3petitioners also seek to deduct their payment of parking tickets and similar citations such expenses are fines_or_penalties that are nondeductible even if related to appworks’s business see sec_162 we also note that petitioners as they conceded at trial are not entitled to deduct the actual operating_expenses of their vehicles eg gas repairs in that they reported those expenses using the applicable standard mileage rates c passthrough losses respondent disallowed petitioners’ deduction of the losses passed through to them from appworks because petitioners failed to establish that either petitioner had any basis in appworks a shareholder may not deduct a loss passed through to him or her from an s_corporation to the extent that the loss exceeds the sum of the shareholder’s adjusted_basis in his or her stock in the s_corporation plus the shareholder’s adjusted_basis of any debt that the s_corporation owes to the shareholder see sec_1366 petitioners have not produced any evidence that would establish the requisite bases we sustain respondent’s disallowance of the reported passthrough losses d status as employee or independent_contractor for respondent determined that mr hwynn was an employee of appworks thus respondent determined the dollar_figure that mr hwynn received from appworks was taxable to him as wages and petitioners were not entitled to deduct any expense related to mr hwynn’s work for appworks as a self-employment expense we agree with these determinations an officer such as mr hwynn who performs substantial services for a corporation and who receives remuneration in any form for those services is considered to be an employee of that corporation see sec_3121 121_tc_89 affd 425_f3d_1203 9th cir we sustain respondent’s determination that mr hwynn was an employee of appworks and that petitioners are not entitled to deduct any of the dollar_figure as a self-employment expense we further hold for reasons similar to those discussed above as to the unreimbursed employee business_expenses that petitioners are not entitled to deduct any of the dollar_figure ii accuracy-related_penalties respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 and by way of an amendment to answer increased the accuracy-related_penalty for by dollar_figure respondent clarifies in his pretrial memorandum that the accuracy-related_penalty applies to both years because of a substantial_understatement_of_income_tax in each year sec_6662 and b imposes a 20-percent accuracy-related_penalty for any portion of an underpayment that is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is the excess of the amount of income_tax required to be shown on the return for the taxable_year over the amount of income_tax imposed that is shown on the return reduced by any rebate see sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or in the case of an individual dollar_figure see sec_6662 the commissioner bears the burden of production with respect to the applicability of an accuracy-related_penalty determined in a notice_of_deficiency see sec_7491 that burden requires that the commissioner produce sufficient evidence that it is appropriate to impose an accuracy-related_penalty once he has met his burden the burden_of_proof is upon the taxpayer to prove that the accuracy-related_penalty does not apply because of reasonable_cause substantial_authority or the like see sec_6662 sec_6664 116_tc_438 as to respondent’s allegation of a dollar_figure increase in the accuracy-related_penalty for respondent bears the burden_of_proof as to that amount see rule a respondent argues that he has met his burdens through the inclusion in evidence of the notice_of_deficiency we disagree petitioners’ understatement for each year may be substantial only if it exceeds dollar_figure see sec_6662 the notice_of_deficiency determined the deficiency as dollar_figure and the deficiency as dollar_figure while respondent now asserts that the deficiency for is actually dollar_figure on account of his amendment to answer we do not believe that respondent’s amending of his answer validates his earlier determination in the notice_of_deficiency that the accuracy-related_penalty is appropriate we do not sustain respondent’s determination as to the accuracy- related penalty for either year decision will be entered under rule
